Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Reasons for Allowance
1.	Claims 1-14 are allowed.  Claims 1, 13, and 14 are independent.

2.	The following is an examiner’s statement of reasons for allowance: 
	Claims 1, 13, and 14 are allowable over the prior art of record.  The closest prior art Kusuhata (US 2018/0220027 A1) does not teach the last limitation in each of claims 1, 13, and 14, that is, “wherein the predetermined acquired time and the predetermined acquisition interval are set such that the acquisition time or a total time of the acquisition time and the acquisition interval becomes an integer multiple of a fluctuation cycle of a fluctuation factor.”
	Kusuhata discloses in paragraph 0081 that, in accurately detecting the size of a document, when the cover open/close angle is larger, the time required for acquisition of the read data can be set longer and secured than when the open/close angle is smaller, and in paragraph 0084 that by using the average distribution of the brightness in the document width direction which is obtained for a predetermined period of time (as described above paragraph 0084), the influence on the read data obtained when the light source is turned on and the influence on the read data obtained when the light source is turned off, from the ambient light which is periodically varying and/or the Kusuhata does not disclose setting the predetermined acquired time and the predetermined acquisition interval such that the acquisition time or a total time of the acquisition time and the acquisition interval becomes an integer multiple of a fluctuation cycle of a fluctuation factor as required by each of claims 1, 13, and 14.  Thus, this feature of each claims 1, 13, and 14 in combination with other limitations of any one of claims 1, 13, and 14 is not taught by the prior art of record.

	Claims 1-12 depend on claim 1, directly or indirectly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
3.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kusuhata (US 2018/0220027 A1) discloses in paragraph 0081 that, in accurately detecting the size of a document, when the cover open/close angle is larger, the time required for acquisition of the read data can be set longer and secured than when the open/close angle is smaller, and in paragraph 0084 that by using the average distribution of the brightness in the document width direction which is obtained for a 
	Ahmed et al. (US 2017/0245803 A1) discloses a bio-sensing device with ambient light cancellation.  
	Kalapathy et al. (US 2006/0132859 A1), “Automatic detection of fluorescent flicker in video images”, paragraph 0053:  Flicker compensation is provided by using an exposure time for each image capture that is an integer multiple of the time period of each fluorescent flicker cycle.  By using an exposure time that is an integer multiple of the time period of each fluorescent flicker cycle, each exposure is ensured to collect substantially the same amount of light so that flickering of the video images is eliminated entirely.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407.  The examiner can normally be reached on M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUKFAN LEE/Primary Examiner, Art Unit 2674